Citation Nr: 1542157	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is present in a September 2003 rating decision that denied service connection for a right knee disorder.

2.  Entitlement to an effective date prior to January 8, 2013 for the grant of service connection for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The Board has considered the question of whether the Veteran would be prejudiced by considering the question of CUE in the September 2003 rating decision while remanding the issue of an earlier effective date for the grant of service connection for right knee patellofemoral pain syndrome.  Specifically, the Board questions whether the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In this case, there is no such relationship.  The outcome of the Veteran's appeal for revision of the September 2003 rating decision is not dependent on the outcome of the appeal of the effective date assigned for the grant of service connection for right knee patellofemoral pain syndrome in the February 2014 rating decision.  The adjudication of the appeal for an earlier effective date (for service-connected right knee patellofemoral pain syndrome) would not preclude a successful collateral attack on the earlier (September 2003) rating decision.  Indeed, the finding of CUE in the September 2003 rating decision, if such were found, would, at best, render moot the claim for an earlier effective date.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on similar contentions.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an effective date prior to January 8, 2013 for the grant of service connection for right knee patellofemoral pain syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied service connection for a right knee condition.

2.  The Veteran did not file a Notice of Disagreement with the September 2003 rating decision and did not submit additional relevant evidence within one year of the letter notifying the Veteran of the September 2003 rating decision.

3.  The evidence of record does not show that the September 2003 rating decision was based on incorrectly applied statutes or regulations extant at that time; that the correct facts, as they were then known, were not before the RO at the time of the decision; or that there was any error in the RO's decision which, if not made, would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service connection for a right knee condition became final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The September 2003 rating decision that denied service connection for a right knee condition does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the Department of Veterans Affairs' (VA) duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  As such, the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision.  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay at 165.

CUE in the September 2003 Rating Decision

In the September 2003 rating decision, the RO denied service connection for a right knee condition.  The Veteran did not file a timely Notice of Disagreement and did not submit new and material evidence within one year of the letter notifying the Veteran of the September 2003 rating decision; therefore, the September 2003 rating decision denial of service connection for a right knee disorder became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

The Veteran now alleges CUE in the prior September 2003 rating decision denial of service connection for a right knee disorder.  Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The law and regulations in effect at the time of the September 2003 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131;38 C.F.R. § 3.303 (2003).  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  Id.  In short, the law and regulations governing service connection are virtually the same now as they were in 2003.

In this case, the evidence of record at the time of the September 2003 rating decision included service treatment records, VA treatment records dated in September 2000, and a September 2003 VA examination report.  As indicated in the September 2003 rating decision, the VA adjudicator considered all the above listed evidence in rendering the decision.  According to the findings of the September 2003 VA examiner, the diagnosis was multipartite patella, a congenital defect.  Based upon these findings, the RO denied the Veteran's claim.

In support of his claim of CUE in the September 2003 rating decision, the Veteran asserts that (1) there were two distinct right knee conditions at the time of the September 2003 rating decision, only one of which was congenital in nature; and (2) the correct facts were not before the RO at the time of the September 2003 rating decision.  The Board will address each of these related, yet separate, assertions.

In support of the contention that the Veteran had a right knee disability that was not congenital in nature, the Veteran noted VA treatment records, particularly from June 2013 and a December 2013 VA examination.  In reviewing whether the RO committed CUE in the September 2003 rating decision, the Board is restricted to the evidence of record at the time of the September 2003 rating decision.  As such, the Board will not consider any evidence other than the Veteran's service treatment records, VA treatment records dated in September 2000, and a September 2003 VA examination report, which, as discussed above, was the only evidence then of record.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

The only competent and probative evidence of record supporting the Veteran's contention that he had an additional right knee disability (other than the multipartite patella) that is not congenital in nature is dated many years after the September 2003 rating decision.  Accordingly, such evidence cannot be considered on the question of CUE.  The only evidence of record at the time of the September 2003 rating decision that pertains to whether the Veteran's right knee disability (then diagnosed as multipartite patella) was congenital supported the RO's determination that, indeed, the Veteran's right knee disability was a congenital defect.  Consequently, to the extent that the Veteran's claim of CUE in the September 2003 rating decision is predicated on the assertion that there was another right knee disability (in addition to the congenital multipartite patella) that was not congenital in nature, the claim is denied.

Related to the first contention, the Veteran has also asserted that the RO committed CUE in the September 2003 rating decision by relying upon the September 2003 VA examiner's diagnosis of congenital multipartite patella instead of considering that the right knee pain he experienced at that time was not related to the multipartite patella and instead related to a different, additional right knee condition.  In support of this assertion, the Veteran emphasized evidence dated many years after the September 2003 rating decision, wherein a December 2013 VA examiner opined that the Veteran had right knee patellofemoral pain syndrome (a disability that is not congenital in nature) that is related to the mild patellofemoral pain of the right knee in service.  In essence, the Veteran is asserting that the RO's reliance upon the September 2003 diagnosis (rendered by the September 2003 VA examiner) meant that the correct facts were not before the RO at the time of the September 2003 rating decision.  Again, the only evidence of record at the time of the September 2003 rating decision was the Veteran's service treatment records, VA treatment records dated in September 2000, and a September 2003 VA examination report.  The RO clearly referred to the September 2003 diagnosis of a congenital defect (multipartite patella) in the rating decision, and there was no evidence, then of record, that contradicted the diagnosis of a congenital defect or that there was another diagnosed right knee condition (other than the diagnosed congenital multipartite patella).  As such, there is no indication that the correct facts were not before the RO at the time of the September 2003 rating decision.  Although a VA examiner opined many years later that the Veteran has another right knee disability (right knee patellofemoral pain syndrome) that is not congenital in nature and is related to in-service right knee pain, such evidence was not of record at the time of the September 2003 rating decision.  As such, to the extent that the Veteran contends that the correct facts were not before the RO at the time of the September 2003 rating decision, the claim is denied.

For these reasons, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in September 2003, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different but for the error).  As such, the September 2003 RO decision does not contain CUE, and the claim or motion for revision based on CUE must be denied.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.


ORDER

The appeal regarding CUE in the September 2003 rating decision is denied.  



REMAND

Earlier Effective Date for Grant of Service Connection for Right Knee Patellofemoral Pain Syndrome

A February 2014 rating decision awarded service connection for right knee patellofemoral pain syndrome, effective January 8, 2013.  In an April 2014 submission (via VA Form 9, which perfected the appeal for CUE in the September 2003 rating decision), the Veteran expressed disagreement with the February 2014 rating decision by stating "I am requesting an earlier effective date for the claim I filed in January of 2013."  While the statement was submitted through a VA Form 9, Substantive Appeal, which simultaneously perfected the appeal of whether CUE is present in a September 2003 rating decision that denied service connection for a right knee disorder (adjudicated above), considering the language and context of the Veteran's April 2014 statement, the Board finds that such statement is sufficient to constitute a Notice of Disagreement to the effective date of the award of service connection for right knee patellofemoral pain syndrome.  See 38 C.F.R. § 20.201 (2015) (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement, and special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (stating that VA has always been, and will continue to be, liberal, in determining what constitutes a Notice of Disagreement).

The appeal of an effective date prior to January 8, 2013 for the grant of service connection for right knee patellofemoral pain syndrome should be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue of an effective date prior to January 8, 2013 for the grant of service connection for right knee patellofemoral pain syndrome is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide a Statement of the Case as to the issue of an effective date prior to January 8, 2013 for the grant of service connection for right knee patellofemoral pain syndrome.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


